Title: From John Adams to James Thacher, 11 September 1824
From: Adams, John
To: Thacher, James



Dear Sir
Quincy 11 Sepr. 1824

I have had read to me, your valuable Journal of your Campaigns in the American revolutionary war, and I have no hesitation in saying, that it is the most natural, simple, and faithful narration of facts, that I have seen in any history of that period. It preserves the memory of many men, & many facts, of which I was wholly ignorant until I heard that book read to me, particularly the conduct & character of Gen Peter Muhlenbourg of Pensylvania who in the collisions & conflicts of party spirit has not had justice done him in this Country.—As I was absent in Europe a great part of the time, which your Journal embraces. I was necessarily uninformed of many particulars, which your work has cleared up.—Posterity, will be under great obligations to you for this labour, and every man of the present age, who can afford to purchase it, ought to have it.—I am Sir Your obliged / humble servant
John Adams